                    Case 1:20-cv-05786-LGS Document 13 Filed 09/14/20 Page 1 of 1




                                              TROY LAW, PLLC
                                     ATTORNEYS / COUNSELORS AT LAW
                           Tel: 718 762 1324 johntroy@troypllc.com Fax: 718 762 1342
                             41-25 Kissena Blvd., Suite 103, Flushing, New York 11355

                                                                        September 13, 2020

          VIA ECF
          Hon. Judge Lorna G. Schofield, U.S.D.J.
          NYSD, USDC
          400 Foley Square
          New York, NY 10007

              RE: Letter Motion requesting to Adjourn the Initial Pretrial Conference scheduled to
                  be held on September 24, 2020 at 10:40
                  Kuokwing Wu v. Eight Oranges, Inc., d/b/a The Bao, et al. 20-cv-5786 (LGS)
          Dear Hon. Judge Schofield,

                  We represent the above named Plaintiff in the above mentioned case. We write to
          respectfully request the Court to adjourn the Initial Pretrial Conference scheduled to be held on
          September 24, 2020 at 10:40 pending the appearance of Defendants’ counsel.

                  The present case was filed on July 25, 2020. The Summons and Complaint has been served
          on the corporate Defendant EIGHT ORANGES INC. d/b/a The Bao through the Secretary of State
          on August 31, 2020. See Dkt. Entry No. 8 (Sept. 5, 2020). Thereafter, soon after the restaurant The
          Bao’s reopening on September 4, 2020, the Summons and Complaint has also been served upon
          owner/operator Defendants JOANNE HONG BAO a/k/a Hong Bao, RICHARD LIN, and
          ALANNA LIN at their actual place of business on September 11, 2020. See Dkt. Entry Nos. 9,
          10, and 11 (Sept. 13, 2020). The delay of in the service of process has been caused by the temporary
          closure of The Bao due to the coronavirus pandemic negatively impacting our state.

                  As a result, Defendants have not yet answered in response to the Complaint filed against
          them also they have not yet retained an Attorney to represent them. Thus, in the interest of the
          judicial economy and time, Plaintiffs’ counsel respectfully requests to adjourn the conference until
          the Defendants’ retain their attorney, or any other day convenient for the court.

                 Plaintiff’s Counsel apologizes for all the inconveniences caused from this matter and
          thanks Your Honor for its consideration on this matter.

                                                                       Respectfully submitted,
Application GRANTED. The initial pretrial conference
scheduled for September 24, 2020, is adjourned to October 8,           TROY LAW, PLLC
2020, at 10:40 a.m.                                                    /s/ John Troy
                                                                       John Troy
The parties shall file the joint letter and proposed case              Attorney for Plaintiffs,
management plan by October 1, 2020.

Dated: September 14, 2020
       New York, New York
